United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-60771
                         Summary Calendar



RONNIE MCLAUGHLIN,

                                    Plaintiff-Appellant,

versus

STAIN FARRIES; FRED ANDREW,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 4:02-CV-165-LN
                       --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges

PER CURIAM:*

     Ronnie McLaughlin (McLaughlin), Mississippi prisoner

# 38738, appeals the district court’s grant of summary judgment

in favor of the defendants and the dismissal of his claims under

42 U.S.C. § 1983 and Mississippi state law.   McLaughlin filed his

complaint to recover damages for injuries he sustained in a slip-

and-fall accident during his incarceration at Wayne County Jail.

He alleges that he slipped on water that had accumulated on the

floor of his cell due to a leaky air conditioning unit.       He


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60771
                                -2-

further alleges that the defendants were aware of the leaky air

conditioning unit and negligently failed to clean up the water.

     We review a grant of summary judgment de novo.   Guillory v.

Domtar Indus., Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).    “The

Constitution does not mandate comfortable prisons . . . but

neither does it permit inhuman ones, and it is now settled that

the treatment a prisoner receives in prison and the conditions

under which he is confined are subject to scrutiny under the

Eighth Amendment.”   Woods v. Edwards, 51 F.3d 577, 581 (5th Cir.

1995) (internal quotations omitted).   Accordingly, a prison

official violates an inmate’s constitutional rights only if he

“1) shows a subjective deliberate indifference to 2) conditions

posing a substantial risk of serious harm to the inmate.”      Gates

v. Cook, 376 F.3d 323, 333 (5th Cir. 2004) (citing Farmer v.

Brennan, 511 U.S. 825, 833-34 (1994)).

     McLaughlin has failed to provide sufficient evidence to make

this showing.   At most, he has alleged a claim of negligence,

which is not actionable under 42 U.S.C. § 1983.   Marsh v. Jones,

53 F.3d 707, 711-712 (5th Cir. 1995) (inmate’s alleged damages

stemming from a slip-and-fall due to a leaky air conditioning

unit not actionable under section 1983).   See also LeMaire v.

Maass, 12 F.3d 1444, 1457 (9th Cir. 1993) (“slippery prison

floors . . . do not state even an arguable claim for cruel and

unusual punishment.”).   Therefore, the district court did not err
                            No. 03-60771
                                 -3-

in granting the defendants’ motion for summary judgment as to

this claim.

     Additionally, McLaughlin argues that he was not given an

opportunity to conduct discovery and to adequately oppose the

motion for summary judgment.   We find this argument to be without

merit.   A district court has broad discretion in dealing with

discovery matters. Beattie v. Madison County Sch. Dist., 254 F.3d
595, 606 (5th Cir. 2001).   Here, the magistrate’s decision to

limit discovery after conducting a discovery conference during an

omnibus hearing was not an abuse of that discretion.     Moreover,

McLaughlin did not seek a continuance of the motion for summary

judgment pursuant to FED. R. CIV. P. 56(f).     Nor did he show how

additional discovery was necessary to establish any issue of

material fact that would have precluded summary judgment.      See

Krim v. Banctexas Group, Inc., 989 F.2d 1435, 1442 (5th Cir.

1993).

     McLaughlin’s argument that the district court abused its

discretion in not appointing counsel to represent him in the

district court is also without merit.      There is no general right

to counsel in civil rights actions.     See Branch v. Cole, 686 F.2d
264, 266 (5th Cir. 1982).   Because McLaughlin’s case did not

present exceptional circumstances, the district court did not

abuse its discretion in denying his motions for appointment of

counsel.   See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982); Robbins v. Maggio, 750 F.2d 405, 413 (5th Cir. 1985).
                             No. 03-60771
                                  -4-

     McLaughlin does not brief his assertion that the district

court erred in dismissing his state law claims pursuant to the

Mississippi Tort Claims Act.    Although pro se briefs are afforded

liberal construction, even pro se litigants must brief arguments

in order to preserve them.     See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).   By failing to identify any error in the

district court’s judgment, McLaughlin has abandoned the issue on

appeal.   Id. at 225.   Accordingly, the district court’s judgment

is AFFIRMED.